AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty_ Case (Modified)                                                                                                     Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                                    JUDGMENT IN A CRIMINAL CASE
                                                                                                                 (For Offenses Committed On or After November 1. 1987)
                                v.

                    Luis Aldolfo Zepeda-Ochoa                                                                    Case Number20CR0043-KSC

                                                                                                                 FEDERAL DEFENDERS
                                                                                                                 Defendant ·s Attorney


REGISTRATION NO. 86971298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Superseding Information (Misdemeanor)
 0 was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s ), which involve the following offense( s):

Title & Section                    Nature of Offense                                                                                                      Count Number(s)
8:1325                             IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                                                   1
                                   (Misdemeanor)

 D The defendant has been found not guilty on count(s)
                                                                                                           -------------------
 0 Count(s) UNDERLYING                                                                                        dismissed on the motion of the United States.

                                               IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                     90 DAYS
 IZI Assessment: $10 WAIVED
 IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.




                                                           f-                                                                              "'----....:::-.:::.::.::__   ,




                                                                                                            '   HONORABLE KAREN S. CRAWFORD
                                                            JAN   ~;    0                                       UNITED STA TES MAGISTRATE JUDGE
                                                  - . . s ,'
                                         ~   ~o ~ -- -~:: :: '+
                                          lpy
                                          I~.~-,._~,,._,._.,_,._ _,_,   H   ~• •~   -----~,.,.,__-~-,,~,
